SMITH, Judge.
The State appeals from an interlocutory order granting appellees’ motions to suppress as evidence the marijuana taken from their vehicle in a warrantless search. Acting on suspicion that appellees were dumping garbage illegally, an officer approached their vehicle, which was parked in a vacant lot next to the highway. At the vehicle, the officer smelled marijuana. He searched for it, seized it and arrested appellees for possession of it.
Appellees did not claim to have any interest in the vacant lot creating an expectation of privacy protected by the Fourth Amendment. The officer was privileged to approach the vehicle. Once there, the smell of marijuana emanating from the vehicle justified searching the vehicle and seizing the marijuana. Berry v. State, 316 So.2d 72 (Fla. 1st DCA 1975); State v. Boyle, 326 So.2d 225 (Fla. 2d DCA 1976); Mattson v. State, 328 So.2d 246 (Fla. 1st DCA 1976).
REVERSED.
MILLS, Acting C. J., and ERVIN, J., concur.